IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NOS. WR-36,512-04, WR-36,512-05, WR-36,512-06


LAROYCE LATHAIR SMITH, Relator

v.

DALLAS DISTRICT CLERK, Respondent




ON APPLICATION FOR WRIT OF MANDAMUS
CAUSE NOS. F08-00360-K, F08-00361-K, AND F08-00362-K IN THE
CRIMINAL DISTRICT COURT NO. 4
DALLAS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file three writs of mandamus pursuant to the
original jurisdiction of this Court.  In the motion, relator contends that he filed three
applications for writs of habeas corpus in the Criminal District Court No. 4 of Dallas County,
that more than 35 days have elapsed, and that the applications have not yet been forwarded
to this Court.  
	 In these circumstances, additional facts are needed.  Respondent, the District Clerk
of  Dallas County, is ordered to file a response in each case, which may be made by: 
submitting the record on such habeas corpus application; submitting a copy of a timely filed
order which designates issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578 
(Tex. Crim. App. 1992); or stating that relator has not filed an application for habeas corpus
in Dallas County.  Should any response include an order designating issues, proof of the date
the district attorney's office was served with the habeas application shall also be submitted
with the response.  This application for leave to file writs of mandamus shall be held in
abeyance until the respondent has submitted the appropriate response in each case.  The
responses shall be submitted within 30 days of the date of this order.
	IT IS SO ORDERED THIS THE 4TH DAY OF MAY, 2011.


Do not publish